Case 4:18-cv-00087-BMM Document 45-1 Filed 07/12/19 Page 1 of 2

James G. Hunt, Esq.

Hunt Law Firm

310 E. Broadway St.
Helena MT 59601

Phone: (406) 442-8552
Facsimile: (406) 495-1660

jhunt@huntlaw.net

Greg Munro, Esq.
3343 Hollis Street
Missoula MT 59801
Phone: (406) 493-5361

greg.munro@umontana.edu
Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
BITCO GENERAL INSURANCE CV-18-87-GF-BMM-JTJ
CORPORATION,
Plaintiff,

VS.

J. BURNS BROWN CO.,

Defendant.

 

 

AFFIDAVIT OF SANDRA BROWN

I, SANDRA BROWN, being duly sworn, hereby swear that the following is

true and correct:

l. I am the owner of J. BURNS BROWN OPERATING COMPANY,

(JBBOC) and as such am familiar with all business activities including the cleanup

of the pollution that was discovered in March 2017.

 
Case 4:18-cv-00087-BMM Document 45-1 Filed 07/12/19 Page 2 of 2

2 BITCO paid JBBOC $100,000 for pollution cleanup costs. I
requested additional payment under BITCO’s umbrella policy. In response,
BITCO mailed the Complaint for Declaratory Judgment and asked me to accept
service.

Ss The total cleanup costs were in excess of $1.3M in May 2019. I
anticipate additional costs because additional work must be done including taking
down the dike that was built to control the spill.

4. JBBOC does not have the financial resources to pay the contractor
who did the work to contain the spill and clean up the pollution. Thus, JBBOC
currently owes the contractor in excess of $1.2M. Ifthe contractor agrees to do the
additional work, the amount owed will increase.

FURTHER YOUR AFFIANT sayeth not.

I swear under penalty of perjury that the foregoing is true and correct.

A, LB

SANDRA BROWN

 

SUBSCRIBED AND SWORN TO before me this /2” day of Ju « 2019.

CouUWws eel sez
Pi
STATE OF ADT OWMTAHR

 

_< Co 8» ——
= i

ae SHARON A BOSCH
Grane) NOTARY PUBLIC for the

STATE OF MONTANA
, eo at —_ Montana
iy 'y Commis: Expires
of wo February 14, 2021

 

 

 
